[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence              September 21, 1990 Date of Application           September 21, 1990 Date of Application Filed     September 21, 1990 Date of Decision              February 27, 1996
Application for review of sentence imposed by the Superior Court, Judicial District of New Haven, Docket No. CR6-314282;
James A. Shanley, Esq., Defense Counsel, for Petitioner.
Robert J. O'Brien, Esq., Assistant State's Attorney, for the State.
BY THE DIVISION:
After trial by jury, petitioner was convicted of criminal attempt to commit murder in violation of General Statutes § 53a-49 and § 53a-54a. Petitioner was also convicted of conspiracy to commit murder in violation of General Statutes § 53a-48 and § 53a-54. As a result of such conviction, a sentence of 17 years was imposed on the first count and a consecutive sentence of 20 years was imposed on the second count. The total effective sentence was 37 years.
The facts underlying petitioner's conviction indicates that on September 18, 1988, he and David Lewis entered into a conspiracy to commit murder. As a result of this conspiracy, Mr. Fitzroy Pink was killed by a conspirator, not petitioner. Petitioner, however, did point a pistol at another victim, say, "You're dead," and pulled the trigger. When the weapon failed to fire, the victim escaped.
Petitioner's attorney stated that the sentence was disproportionate to the crime and should be reduced. He argued that imposing the maximum sentence on the conspiracy charge was inappropriate. He stated that a much more appropriate sentence would have been to make the sentences concurrent rather than CT Page 2667 consecutive.
The state's attorney argued against any reduction in sentence. He pointed out that there were in fact two victims and that petitioner should not be rewarded because the weapon failed to fire. He stated that as a result of petitioner's conduct, one man was dead and the second was lucky to be alive. The attorney argued that petitioner was a danger to society.
In imposing sentence, the judge remarked on the seriousness of the conspiracy and the need for an appropriate sentence not only to punish petitioner but also to deter others from committing this type of offense.
Considering the seriousness of the offense in which petitioner conspired to cause the death of one person and attempted to kill another, the sentence imposed was not disproportionate or inappropriate. This is particularly true when petitioner's past criminal record is considered. Connecticut Practice Book § 942.
Sentence affirmed.
Purtill, J.
Klaczak, J.
Norko, J.
Purtill, J., Klaczak, J. and Norko, J. participated in this decision.